Citation Nr: 0702125	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board previously remanded this case in August 2004 and 
November 2005 for further evidentiary development.

In a statement received in February 2006, the veteran 
essentially requested that his claim for service connection 
for post-traumatic stress disorder be reopened.  This matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that the evaluation currently assigned 
his spondylolisthesis does not accurately reflect the 
severity of that disorder.

In November 2005, the Board remanded the case to afford him 
another VA examination.  That examination was accomplished in 
January 2006, and the veteran was issued a supplemental 
statement of the case (SSOC) in April 2006.  In May 2006, the 
veteran indicated that he had no additional information or 
evidence to submit.

The veteran was issued a second SSOC in July 2006.  In 
October 2006, and following transfer of the case to the 
Board, the veteran submitted a response to the July 2006 
SSOC, in which he indicated that he did have more information 
or evidence to submit.  In explanation, he specifically 
requested that VA obtain his VA treatment records for the 
period from January 2005 to the present.

The record reflects that the veteran receives his treatment 
through the Little Rock and North Little Rock, Arkansas VA 
Medical Centers (VAMCs).  The last VA treatment record on 
file for the veteran is dated in December 2005.

Given that the veteran has specifically requested that VA 
obtain certain outstanding VA treatment records in connection 
with his increased rating claim, the Board finds that remand 
of the case is appropriate.  See generally, Bell v. 
Derwinski,  2 Vet. App. 611, 613 (1992).

In addition, the veteran in his October 2006 statement 
indicated that the Disabled American Veterans (DAV) no longer 
represented him.  While he presumably meant that he no longer 
desired representation from that organization, he apparently 
has not informed the DAV of his decision, as the DAV 
submitted additional argument in the veteran's case in 
November 2006.  Clarification from the veteran as to his 
desires for representation in this appeal are required.

The Board notes in passing that in January 2006 (and while 
the veteran was represented by the DAV), attorney James W. 
Stanley, Jr. on his firm's letterhead, submitted VA treatment 
records on the veteran's behalf.  In February 2006 Mr. 
Stanley again submitted VA treatment records on the veteran's 
behalf, at which time he additionally identified the veteran 
as his client, possibly intending to imply that he 
represented the veteran in the instant claim before VA.  

The Board advises the veteran that, effective October 10, 
2001, Mr. Stanley is not authorized to represent individuals 
in claims for VA benefits.

In light of the above, the Board finds that further 
development is required in this appeal.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
clarify whether he desires the Disabled 
American Veterans or some other 
organization or eligible individual to 
represent him.  He should be provided the 
appropriate form to designate a 
representative.

2.  The RO should obtain medical records 
for the veteran from the VAMCs located in 
Little Rock, Arkansas and North Little 
Rock, Arkansas for the period from 
December 2005 to the present. 

3.  Thereafter, the RO must review the 
evidence, undertake any additional 
development as may be logically indicated 
based on this review, and readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and any representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


